AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case


                                                                                                                       DEC 18 2019
                                         UNITED STATES DISTRICT Cou lT
                                            SOUTHERN DISTRICT OF CALIFORNIA                                   C_LERK, IJ.t. DiSTiW~T (:ouwr
                                                                   ·                          .         !51')1.J fl,!,;;f:t~ DIST1~1(;·1 OF Ct.\1.!FURi~f.t.
                 UNITED STATES OF AMERICA                              JUDGMENT IN A Cl~-MJ.N-AI.-CASE==------2.~:HhY
                                    V.                                 (For Offenses Committed On or After November 1, 1987)
                 LUCIO NAVARRO-REYES (1)
                                                                          Case Number:            3:19-CR-04383-LAB

                                                                       Brian P Funk
                                                                       Defendant's Attorney
USM Number         62642298
 • -
THE DEFENDANT:
IZI pleaded guilty to count(s)           ONE of the Information

 D    was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section/ Nature of Offense                                                                                                Count
8:1326(A) -Removed Alien Found In The United States (Felony)                                                                          1




     The defendant is sentenced as provided in pages 2 through                   3            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

D     Count(s)                                                is            dismissed on the motion of the United States.

IZ! Assessment:      $100.00 - WAIVED


•     NT A Assessment*: $

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI   No fine                   D Forfeiture pursuant to order filed                                                    , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the· defendant's economic circumstances.




                                                                       HON.LARR ALAN BURNS
                                                                       CHIEF UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                 LUCIO NAVARRO-REYES (1)                                                  Judgment - Page 2 of 3
CASE NUMBER:               3:19-CR-04383-LAB

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 8 months




•      Sentence imposed pursuant to Title 8 USC Section 1326(b).
•      The court makes the following recommendations to the Bureau of Prisons:




•      The defendant is remanded to the custody of the United States Marshal.

•      The defendant must surrender to the United States Marshal for this district:
       •     at                             A.M.              on
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
•      Prisons:                                                                                            ·
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the· Probation or Pretrial Services Office.

                                                       RETURN

I have executed this judgment as follows:

       Defendant delivered on                                             to

at
     - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                    DEPUTY UNITED STATES MARSHAL




                                                                                                 3:19-CR-04383-LAB
  AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

   DEFENDANT:              LUCIO NAVARRO-REYES (1)                                            Judgment - Page 3 of 3
   CASE NUMBER:            3:19-CR-04383-LAB

                                            . SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
3 years


                                    SPECIAL CONDITIONS OF SUPERVISION

 ·•    Do not enter the United States illegally.

  •    The defendant must not commit another federal, state or local crime.

  II




                                                                                             3:19-CR-04383-LAB
